IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 02-20287
                             Summary Calendar



                        ROYCE EUGENE MITCHELL, JR.,

                                                    Plaintiff-Appellant,

                                     versus

                    THE CITY OF HOUSTON, TEXAS;
            ANTHONY HALL, JR., Houston City Attorney;
   C.H. BRENHAM, Individually, and as a City of Houston Police
    Officer; DANIEL JAY SIMMS, Individually, and as a Houston
                       Municipal Court Judge,

                                                    Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-01-CV-1790
                          --------------------
                             January 7, 2003

Before DAVIS, JONES, and DENNIS, circuit Judges.

PER CURIAM:*

     Royce     Eugene    Mitchell,    Jr.,    appeals      the     grant   of   the

defendants’ motion to dismiss with prejudice for failure to state

a claim under FED. R. CIV. P. 12(b)(6).             Mitchell argues that the

district court     erred    in   holding     that    he   relied    upon   invalid

authority to support his contention that there are two classes of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-20287
                                   -2-

citizenship and that he should be considered “sovereign.”          He also

argues that the district abused its discretion in holding that he

was a “person” required to file suit under 42 U.S.C.              § 1983,

arguing that he has the right to bring suit under the Bill of

Rights, and in invoking the Rooker/Feldman doctrine where there had

been no state court judgment.      We review a district court’s ruling

on a Rule 12(b)(6) motion for failure to state a claim de novo.

See Oliver v. Scott, 276 F.3d 736, 740 (5th Cir. 2002).

     Mitchell’s argument that he, as a “de jure” citizen, has a

right to bring his suit under the Constitution without invoking           42

U.S.C. § 1983 is meritless.        The district court correctly noted

that we have long harbored a great reluctance to allow the pursuit

of constitutional causes of action directly. Even the most cursory

reading of our case law demonstrates beyond cavil that we have

permitted   prosecution      of   such   actions   directly    under     the

Constitution   only   when    necessitated   by    a   total   absence    of

alternative courses and “no other means” existed to seek “redress

for flagrant violations of the plaintiff’s constitutional rights.”

When a statutory mechanism is available, 42 U.S.C. § 1983 being a

prime example, plaintiffs must invoke its protection.          See Hearth,

Inc. v. Dep’t. of Pub. Welfare, 617 F.2d 381 (5th Cir. 1980); Hunt

v. Smith, 67 F. Supp. 2d 675, 681 (E.D. Tex. 1999)).

     Without pleading 42 U.S.C. § 1983, Mitchell has failed to

state a claim upon which relief can be granted.         Consequently, we

need not address whether the district court’s alternative holding
                          No. 02-20287
                               -3-

that the Rooker/Feldman doctrine requires abstention. The judgment

of the district court dismissing Mitchell’s claims is AFFIRMED.